It has been made to appear by a petition filed in this Court by the wife (defendant below) that the Circuit Court of Dade County, Florida, entered a divorce decree against her on ground of extreme cruelty: (a) reaffirmed a separate maintenance agreement by the terms of which she has received from her husband since 1937 the sum of $250.00 per month; (b) costs of the litigation in the lower court were taxed against the husband; (c) the wife, by the terms of the decree, was allowed attorney's fees in the sum of $1250.00.
The defendant below has appealed from the aforesaid decree and prays that this Court make and enter an order requiring the plaintiff below to pay costs of perfecting the appeal estimated in the total sum of $317.40, being $209.40 for typing 349 pages of testimony and $108.00 for photostatic copies which it is asserted are pertinent and should be reviewed by this Court when heard here on its merits.
The Court being advised in the premises, it is ordered, that a ruling on the request for an order permitting and allowing counsel fees incident to perfecting the record and presentation of the cause on its merits in this Court be held in abeyance and later considered and determined by this Court when the controversy is heard and disposed of on its merits; that the now existing original of the testimony and exhibits and transcript in this cause proferred by counsel for plaintiff below be used, in so far as may be possible and practicable, when preparing the record for this Court, observing however the controlling rules of this Court applicable to the preparation of the record to be lodged here; all other items of cost necessary to perfect the appeal shall be paid by the appellee.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur. *Page 553